Citation Nr: 1751286	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-00 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating for right knee chondromalacia patella, status post synovectomy, to include arthritis of tibiofemoral joint, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for residuals of head injury, with headaches, dizziness, light sensitivity, and memory impairment, currently evaluated as 40 percent disabling.

3. Entitlement to an increased rating for trigeminal neuralgia, currently evaluated as 50 percent disabling. 

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

6. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).
7. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
In March 2017, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record. The appeal has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board is cognizant that the award of a TDIU herein represents a 100 percent disability rating. Nevertheless, the Veteran may be entitled to additional benefits. As such, the issues of entitlement to increased ratings for right knee chondromalacia patella, status post synovectomy, to include arthritis of tibiofemoral joint and for residuals of head injury, with headaches, dizziness, light sensitivity, and memory impairment, as well as entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the March 2017 hearing, the Veteran, through his representative, requested to withdraw the issues of entitlement to an increased rating for trigeminal neuralgia, entitlement to service connection for hypertension, and entitlement to SMC based on the need for aid and attendance.

2. The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence demonstrates that he is as likely as not unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issues of entitlement to an increased rating for trigeminal neuralgia, entitlement to service connection for hypertension, and entitlement to SMC based on the need for aid and attendance
have been met and the appeal as to these issues are withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (West 2014). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the March 2017 hearing, the Veteran, through his representative, withdrew from consideration the issues of entitlement to an increased rating for trigeminal neuralgia, entitlement to service connection for hypertension, and entitlement to SMC based on the need for aid and attendance. Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The VCAA applies in the instant case. However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal. Thus, no further discussion of VA's duty to notify and assist is necessary.

TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Service connection is currently in effect for the following disabilities: trigeminal neuralgia (50 percent disabling); residuals of head injury, with headaches, dizziness, light sensitivity, and memory impairment (40 percent disabling); mood disorder associated with residuals of head injury (30 percent disabling); scar, laceration, left forehead, headaches, eyelid spasm (10 percent disabling); tinnitus (10 percent disabling); right shoulder, acromioclavicular joint, separation (10 percent disabling); right knee chondromalacia patella, status post synovectomy, to include arthritis of tibiofemoral joint (10 percent disabling); left clavicle fracture (noncompensable); bilateral hearing loss (noncompensable); and scar, laceration, left forehead (noncompensable). The combined rating for his service-connected disabilities is 90 percent. Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran's Social Security Administration records reveal that he is considered disabled due to organic brain syndrome, which onset in 1992. 

In February 2010, the Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability. He claimed that his trigeminal neuralgia prevents him from working. He listed past work experience as a firefighter from 1988 to 1990, and later work as a sheriff's deputy from 1994 to 1996. He claimed that he had a high school education and attended one year of college. He also completed additional training at firefighter school located at the University of Maryland. 

In May 2010, the Veteran submitted another VA Form 21-8940. He claimed that his traumatic brain injury prevents him from working. He listed past work experience as a firefighter until May 1999. He claimed that he had a high school education and attended one year of college. He again reported additional training at firefighter school, where he used specialized tools and equipment. 

The Board observes that he has received several VA examinations for his claimed conditions, most of which took place in 2010. According to these reports, the Veteran is capable of sedentary employment and not precluded by any auditory, mental, or physical impairment. 

The Board further observes a June 2010 assessment from a VA psychiatrist. The psychiatrist stated that she had been treating the Veteran since January 2008 and described his mental symptoms. She stated that she considers the Veteran to be "100 percent disabled from depression and his condition is permanent." 

In March 2017, the Veteran testified that his service-connected disabilities, including his headaches, make it difficult for him to pay attention or concentrate. The Veteran's daughter also explained that she is the primary caregiver for her father and that he suffers from constant pain and needs help every day.

Notably, in July 2017, the Veteran's private physician, Dr. Dhawan, submitted a letter describing the Veteran's symptoms and ability to work. Dr. Dhawan indicated that she had reviewed the Veteran's past medical history and provided the following remarks: 

It appears from the notes [the Veteran] has been suffering from chronic headaches and light sensitivity secondary to injury in [the] 1980s. [The Veteran] has undergone Gamma Knife therapy with other pain medication modalities which has not worked for [the Veteran] with complete relief of pain. As it has been mentioned above, he has been suffering from multiple levels of pain anywhere from 5-10/10 which has caused debility to [the Veteran]. He has chronic depression secondary to the chronic pain. He has been seen by multiple physicians during his course of treatment in VA without complete resolution of pain. It also appears that there is a mention of pain and trigeminal neuralgia in 1997 from one of the notes which had been noted in the medical records. After reviewing his medical records, I believe [the Veteran] is unable to sustain gainful employment that is working eight hours a day and 40 hours a week since 1997.

In light of the above, the Board finds that the cumulative effects of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). 

Thus, the Board finds that the evidence of record reasonably supports the grant of TDIU. Given the Veteran's limited occupational experience, along with the evidence discussed in his pertinent VA examinations, his treatment records, his statements regarding employment, and the report from his private physician, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable under the applicable regulations. Further, no VA examiner has commented specifically on the Veteran's employability when considering the Veteran's overall disability picture. Meanwhile, the report from the Veteran's private physician helps shed light on this issue. As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone. That is to say, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities. See Guerra v. Shinseki, 642 F.3d 1046  (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).


ORDER

Entitlement to an increased rating for trigeminal neuralgia, currently evaluated as 50 percent disabling is dismissed.

Entitlement to service connection for hypertension is dismissed. 

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance is dismissed.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding treatment records and to provide new VA examinations.

The Veteran seeks entitlement to increased ratings for right knee chondromalacia patella, status post synovectomy, to include arthritis of tibiofemoral joint and for residuals of head injury, with headaches, dizziness, light sensitivity, and memory impairment, as well as entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities

The Veteran's most recent and pertinent VA knee examination took place in June 2010 and his condition was assessed as 10 percent disabling. 

The Veteran's most recent and pertinent VA genitourinary examination also took place in June 2010, wherein the examiner determined that the Veteran's erectile dysfunction is not related to service.

The Veteran's most recent and pertinent VA neurological examination took place in October 2010 and his condition was ultimately increased to 40 percent disabling.

The Board observes that the Veteran has submitted a private examination report where he was noted to be suffering from debilitating headaches on a daily basis. The Board further observes that the Veteran has included several lay statements from his peers that describe his symptoms and detail how his disabilities have impacted his life. 

In March 2017, the Veteran testified that his disabilities have worsened. Particularly, he complained of frequent knee pain, along with stiffness and mobility problems. He also complained of frequent headaches and difficulty concentrating. Additionally, he suggested that his erectile dysfunction is related to his prescription medication for  his now service-connected mental condition. As such, new VA examinations are warranted. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). Given the Veteran's testimony and the time period since the Veteran's previous VA examinations, the Board finds that new VA examinations would be of considerable assistance in determining his claims. The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 38 C.F.R. § 3.655 (2016).

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his file, the Veteran has received some treatment for his conditions, but there are no treatment records after approximately 2016.  Therefore, the AOJ should obtain any additional relevant and appropriate medical treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Schedule the Veteran for a VA examination to evaluate the manifestations and severity of his service-connected right knee disability. The entire electronic claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. All clinically indicated tests and consultations should be performed and any findings reported in detail. The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the right knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner must also specifically comment on the Veteran's lay statements, as applicable.

3. Then, arrange for an appropriate examination to evaluate the current manifestations and severity of the Veteran's service-connected residuals of head injury, with headaches, dizziness, light sensitivity, and memory impairment. The entire electronic claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. All clinically indicated tests and consultations should be performed and any findings reported in detail.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4. Next, forward the entire electronic claims file to an appropriate examiner to determine the nature and etiology of the Veteran's erectile dysfunction. The entire electronic claims file must be reviewed and such review must be documented in the report. The report should include discussion of the Veteran's documented medical history and assertions. All indicated tests should be accomplished and all clinical findings should be reported in detail and any earlier reports should be reconciled, if necessary.

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is related to service. In rendering this opinion, the examiner must consider the Veteran's statements regarding the onset of his condition and continuity of symptomatology;

(b) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability), that the Veteran's erectile dysfunction is caused by his service-connected disabilities, including his now service-connected mental condition and corresponding prescription medication.

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected disabilities. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements of continuity of symptoms since service, and may not disregard those statements merely because there was no treatment. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

The rationale for all opinions expressed must be provided and the examiner must clearly articulate the reasons for his or her conclusions. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. 

5. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire electronic claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


